     Case 2:17-cv-04140-DWL Document 135-2 Filed 05/15/19 Page 1 of 6



 1   J. Henk Taylor (016321)
 2   RYAN RAPP & UNDERWOOD, P.L.C.
     3200 N. Central Ave, Suite 2250
 3   Phoenix, Arizona 85012
     Telephone: (602) 280-1000
 4   Facsimile: (602) 265-1495
 5   Email: htaylor@rrulaw.com

 6   Jeffrey M. Eilender (admitted pro hac vice)
     Bradley J. Nash (admitted pro hac vice)
 7
     Joshua Wurtzel (admitted pro hac vice)
 8   SCHLAM STONE & DOLAN LLP
     26 Broadway
 9   New York, New York 10004
10   Telephone: (212) 344-5400
     Facsimile: (212) 344-7677
11   E-Mail: jeilender@schlamstone.com
     E-Mail: bnash@schlamstone.com
12
     E-Mail: jwurtzel@schlamstone.com
13
     Attorneys for Defendants CWT Canada II Limited
14   Partnership, Resource Recovery Corporation, and
15   Jean Noelting

16                            UNITED STATES DISTRICT COURT
                                  DISTRICT OF ARIZONA
17
18                                                 Case No.: 2:17-CV-04140-DWL
     Wells Fargo Bank, N.A.
19
                           Plaintiff,
20                                                 DECLARATION OF JOSHUA
           v.                                      WURTZEL IN SUPPORT OF THE
21                                                 CWT PARTIES’ AMENDED
     Wyo Tech Investment Group, LLC, CWT           MOTION FOR ORDER TO SHOW
22
     Canada II Limited Partnership, Resources      CAUSE
23   Recovery Corporation, and Jean Noelting,
24                         Defendants.
25
26   And related claims.

27
28
     Case 2:17-cv-04140-DWL Document 135-2 Filed 05/15/19 Page 2 of 6



 1
            In accordance with 28 U.S.C. § 1746, JOSHUA WURTZEL, declares, under the
 2
     penalty of perjury, the following to be true and correct.
 3
            1.     I am an associate of Schlam Stone & Dolan LLP, co-counsel with Ryan
 4
     Rapp & Underwood, P.L.C. for Defendants CWT Canada II Limited Partnership,
 5
 6   Resource Recovery Corporation, and Jean Noelting (collectively, the “CWT Parties”) in

 7   this action. I submit this declaration in support of the CWT Parties’ Amended Motion for

 8   Contempt Against Nonparties Wilenchik & Bartness, P.C. (“Wilenchik”) and Beus
 9   Gilbert PLLC (“Beus Gilbert”). Unless otherwise specified, the matters below are based
10   on my personal knowledge, communications with other attorneys in my firm, and a
11   review of my firm’s files.
12
            2.     On February 11, 2019, the CWT Parties served Wilenchik and Beus Gilbert
13
     with identical subpoenas seeking documents sufficient to show all payments—including
14
     date, amount, and source account—made to Wilenchik and Beus Gilbert by Wyo Tech
15
     and Inductance Energy Corporation (another Danzik-related entity formed using Wyo
16
     Tech money), as well as documents sufficient to show the clients on whose behalf and
17
     matters for which these payments were made. A copy of the subpoena to Wilenchik is
18
19   located at Docket Number 101 in this action. A copy of the subpoena to Beus Gilbert is

20   attached as Exhibit A. Copies of affidavits of service of each of these subpoenas are

21   attached as Exhibits B and C.
22          3.     A copy of the transcript of the April 8, 2019 oral argument before this Court
23   is attached as Exhibit D.
24          4.     On April 9, 2019, this Court overruled Wilenchik’s and Beus Gilbert’s
25
     objections to the subpoenas served on them, and ordered Wilenchik and Beus Gilbert to
26
     “produce the documents requested by the subpoenas by April 26, 2019.” Dkt. No. 119 at
27
     19.
28

                                                  -2-
     Case 2:17-cv-04140-DWL Document 135-2 Filed 05/15/19 Page 3 of 6



 1
            5.     But despite this order, neither Wilenchik nor Beus Gilbert produced these
 2
     documents by April 26. Nor did they ask for additional time to do so. Thus, on May 13,
 3
     2019, the CWT Parties moved for entry of an order to show cause why Wilenchik and
 4
     Beus Gilbert should not be held in contempt. Dkt. No. 131.
 5
 6          6.     Later on May 13, Wilenchik wrote to the Court asking for an opportunity to

 7   respond to this motion for an order to show cause because it “believe[d] it was wrongfully

 8   filed.” A copy of this e-mail is attached as Exhibit E.
 9          7.     Wilenchik then wrote to us stating that it sent us written responses to these
10   subpoenas from it and Beus Gilbert on April 26, and attached those responses and
11   threatened sanctions against us if we did not withdraw our sanctions motion. A copy of
12
     this e-mail chain is attached as Exhibit F, and a copy of Beus Gilbert’s and Wilenchik’s
13
     written responses to the subpoenas are attached as Exhibits G and H.
14
            8.     But we never received these written responses before May 13—either by
15
     mail or e-mail (despite the affidavit of service attached to the responses stating that these
16
     responses were mailed and e-mailed)—and Wilenchik later admitted that it could not
17
     locate an e-mail transmittal of these responses to us. See Ex. F.
18
19          9.     After reviewing the responses, we told Wilenchik that we would take it at its

20   word that it believed it served these responses on April 26 (though it hadn’t). Id. But we

21   also explained that these responses still did not satisfy the Court’s April 9 order. Id.
22          10.    Specifically, the Court’s April 9 order required Wilenchik and Beus Gilbert
23   to “produce the documents requested by the subpoenas by April 26, 2019,” (Dkt. No.
24   119), and the subpoenas stated that the “relevant time period to which each request refers
25
     is January 1, 2016 through the date of production” (Dkt. No. 101 at 2; Ex. A at 2). But
26
     in their responses, Wilenchik and Beus Gilbert purported to limit each request to “January
27
28

                                                   -3-
     Case 2:17-cv-04140-DWL Document 135-2 Filed 05/15/19 Page 4 of 6



 1
     1, 2016 through October 18, 2017,” and then said that they have “no documents in [their]
 2
     possession responsive to [each] request” for this time period. Id. Exs. G, H.
 3
            11.    We explained to Wilenchik that its and Beus Gilbert’s attempt to
 4
     unilaterally limit the scope of the subpoenas was improper, since in its April 9 order, the
 5
 6   Court rejected Wyo Tech’s argument that only information the CWT Parties knew before

 7   they served the restraining notice on October 18, 2017 is relevant, and that one of the

 8   CWT Parties’ theories in this case is that Danzik started using Inductance (which was
 9   formed using Wyo Tech funds) to pay his personal expenses after the CWT Parties served
10   the restraining notice on Wyo Tech—which shows that Danzik has an interest in Wyo
11   Tech’s funds, since Inductance was merely a continuation of Wyo Tech set up or used to
12
     avoid the restraining notice. Ex. F; see also Dkt. No. 119 at 13 (The Court: “[B]ecause
13
     some of Wyo Tech’s funds were transferred to Inductance for the ‘opening’ of an
14
     Inductance account immediately before the restraining notice was issued on the Wyo Tech
15
     account, whether Inductance paid Danzik’s legal bills also bears on whether Danzik has
16
     an interest in the interpleaded funds.”).
17
            12.    We then asked Wilenchik to confirm that neither it nor Beus Gilbert “has
18
19   any documents responsive to any of the requests in the subpoenas in its possession,

20   custody, or control for the full time period requested in the subpoenas—January 1, 2016

21   through the date of production (April 26, 2019).” Ex. F.
22          13.    In response, on May 14, 2019, Wilenchik wrote back: “I can confirm that
23   Beus Gilbert has not received any payments from either Wyo Tech or Inductance at any
24   time. It is also my understanding that W&B did not receive any payments from either
25
     Inductance or WYO Tech prior to October 2017, as stated in the Response to SDT. W&B
26
     has obviously received payments from Wyo Tech to pay for our representation of it in this
27
28

                                                  -4-
     Case 2:17-cv-04140-DWL Document 135-2 Filed 05/15/19 Page 5 of 6



 1
     lawsuit and W&B may have also received some payments from Wyo Tech or Inductance
 2
     related to other matters since October 2017.” Id.
 3
            14.    We then demanded that Wilenchik immediately produced documents related
 4
     to these payments, and later on May 14, Wilenchik produced 11 pages of documents
 5
 6   showing payments it got from Wyo Tech and Inductance. Copies of these documents are

 7   attached as Exhibit I. But this late production still does not comply with this Court’s April

 8   9 order.
 9          15.    Later on May 14, after reviewing this production, we responded to
10   Wilenchik, explaining that it was insufficient and complete because it was missing
11   documents we know Wilenchik has. Ex. F.
12
            16.    So on May 15, 2019—after claiming it had already produced documents
13
     showing “all payments” from Wyo Tech or Inductance to Wilenchik—Wilenchik made a
14
     supplemental production of another three pages, and then filed an opposition to the CWT
15
     Parties’ initial motion for an order to show cause (Dkt. No. 134). Copies of these three
16
     pages of documents are attached as Exhibit J.
17
            17.    A copy of a check we got in post-judgment discovery from Inductance to
18
19   Beus Gilbert, dated March 15, 2018, for $20,000 is attached as Exhibit K. Beus Gilbert

20   did not produce this check, or any documents showing this payment.

21          18.    A copy of a check we got in post-judgment discovery from Wyo Tech to
22   Wilenchik, dated May 22, 2017, for $10,000 is attached as Exhibit L. Wilenchik did not
23   produce this check, or any documents showing this payment, in response to the subpoena
24   we served on it in this action.
25
            19.    Copies of checks we got in post-judgment discovery from Inductance to
26
     Wilenchik, dated April 9, 2018 and August 21, 2018, respectively, each for $100,000 are
27
28

                                                  -5-
     Case 2:17-cv-04140-DWL Document 135-2 Filed 05/15/19 Page 6 of 6



 1
     attached as Exhibit M. Wilenchik did not produce these checks, or any documents
 2
     showing these payments, in response to the subpoena we served on it in this action.
 3
     Dated: May 15, 2019
 4          New York, New York
 5
 6
 7
                                                        JOSHUA WURTZEL
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                -6-
